DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Remarks
Applicant's amendment filed on 10/26/2020 has been entered. No claims have been amended, added or cancelled.  Claims 1-20 are still pending in this application, with claims 1, 9, and 20 being independent.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 9,919,157. Although the claims at issue are not identical, they are not patentably distinct from each other because they are reciting similar limitations that are not distinct from one another.
Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 9,919,157. Although the claims at issue are not identical, they are not patentably distinct from each other because they are reciting similar limitations that are not distinct from one another.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over United States Patent Application Pub. No. US 2012/0303080 A1 to Ben-David et al. (hereinafter referred to as “Ben-David”), in view of United States Patent Application Pub. No. US 2012/0330373 A1 to Ternes et al. (hereinafter referred to as “Ternes”). 
Referring to claims 1 and 20, Ben-David discloses a method for managing bradycardia, comprising the steps of: defining a dose of electrical therapeutic stimulation (e.g. paragraphs [0037, 0047]); delivering the dose to a vagus nerve of a patient; monitoring the patient's physiology via a physiological sensor; upon sensing a condition indicative of bradycardia, suspending the delivery of the dose to the vagus nerve  (e.g. paragraphs [0448-0453, 1071] disclose a method comprises applying a current to a vagus nerve of the subject, sensing the heart rate, and upon detecting an occurrence of the bradycardia, terminating applying the current at least until a cessation of the bradycardia), checking the patient’s physiology via the physiological sensor and upon sensing a condition indicative of an absence or termination of the bradycardia, delivering the dose at a partial duty cycle to the vagus nerve (e.g. paragraph [00168] states that the step of applying current includes detecting normal sinus rhythm of the subject, and applying the current during the detected normal sinus rhythm, meaning that a step of monitoring the patient’s physiology always occur prior to stimulation. Paragraph [1307] states that the control unit typically maintains the heart rate at a rate above a bradycardia threshold rate, unlike conventional pacemakers which are typically configured to pace the heart only when the rate falls below a bradycardia threshold rate); and upon sensing a condition indicative of a continued absence of bradycardia, gradually increasing the duty cycle of the dose in response to determining, based on the monitored patient’s physiology, that there is a normal sinus rhythm (e.g. paragraphs [0578, 0630-0632] state that the apparatus includes a sensor adapted to detect normal sinus rhythm and generate a sensor signal responsive thereto, and the control unit is adapted to receive the sensor signal and drive the electrode device to apply the current, and repeatedly change at least one parameter of the current, so 
Referring to claim 2, Ben-David discloses the method of claim 1, wherein the duty cycle is gradually increased while continually monitoring the patient’s physiology until a maximum duty cycle is reached (e.g. paragraphs [1221-1225] state that the control unit is configured to apply the stimulation intermittently during an “on” period and an “off” period, wherein the “on” period gradually ramp up the pulses per triggers (PPTs) of successive burst at the beginning of an “on” period). 
Referring to claim 3, Ben-David and Ternes discloses the method of claim 1, Ternes further teaches the limitation wherein the delay comprises an amount of time that increases over each previous delay (paragraphs [0076-0078] and Figs. 8A-8B state that in some embodiments, the suspension time implemented initially is short, but move to longer suspension if more than one spasm is detected in a time period). It would have been obvious for one with ordinary skill in the art at the time the invention was made to modify the method taught by Ben-David by implementing a suspension period that increase over each previous period after detecting an undesired effect of vagus nerve stimulation, since both inventions are concerned with the same field of endeavor, namely vagus nerve stimulation. Such modification would be applying a known technique to a known method, yielding the predictable result of a safe method for delivering neural stimulation to the patient). 
Referring to claims 9-11,  Ben-David discloses a method for managing bradycardia, comprising the steps of: defining a dose of electrical therapeutic stimulation (e.g. paragraphs [0037, 0047]) comprising a signal ON time, a signal OFF time, an output current, a signal frequency, a pulse width, and a duty cycle defining by dividing the signal ON time by the sum of the signal ON time and the signal OFF time (e.g. paragraphs [0661, 0724, 0992]); delivering the dose to a vagus nerve of a patient; monitoring the patient's physiology via a physiological sensor; upon sensing a condition indicative of bradycardia, suspending the delivery of the dose to the vagus nerve, and upon sensing a condition indicative of an absence or termination of the bradycardia, delivering the dose at a partial duty cycle to the vagus nerve (e.g. paragraphs [0448-0453, 1071] disclose a method comprises applying a current to a vagus nerve of the subject, sensing the heart rate, and upon detecting an occurrence of the bradycardia, terminating applying the current at least until a cessation of the bradycardia; paragraph [1307] states that the control unit typically maintains the heart rate at a rate above a bradycardia threshold rate, unlike conventional pacemakers which are typically configured to pace the heart only when the rate falls below a bradycardia threshold rate); upon sensing a condition indicative of a continued absence of 
Referring to claims 4-5 and 12-13, Ben-David and Ternes disclose the methods of claims 1 and 9 above, wherein upon sensing a condition indicative of a recurrence of the bradycardia, re-suspending the delivery of the maintenance dose to the vagus nerve, by increasing the delay over a delay most recently used during suspension of the delivery of the does to the vagus nerve, and upon expiry of the increased delay, checking the patient’s physiology via the physiological sensor, continuing the re-suspension of the delivery of the dose and terminating the delivery of the does to the vagus nerve once a maximum delay has been reached (Ben-David discloses the method for terminating vagus nerve stimulation upon detecting bradycardia as discussed above in paragraphs [0448-0453, 1071]. Ternes discloses in paragraph [0078] that the method initially implement a short suspension time  to the vagus nerve stimulation if an event is occurred, but move to longer suspensions if more than one spasm is detected in a time period. Figs. 8A-8B shows the process in Ternes’ invention for managing neural therapy, which is a loop that would keep going should a condition that require the suspension of stimulation is recurring). Ternes further states that the method may include the control circuit to terminate the stimulation session based on one or more sensed parameters or condition where it is determined to be desirable to stop neural stimulation (e.g. paragraph [0060]).  It would have been obvious for one with ordinary skill in the art at the time the invention was made to modify the method taught by Ben-David by implementing a suspension period that increase over each previous period after detecting an undesired effect of vagus nerve stimulation, since both inventions are concerned with the same field of endeavor, namely vagus nerve stimulation. Such modification would be applying a known technique to a known method, yielding the predictable result of a safe method for delivering neural stimulation to the patient.
Referring to claims 6 and 14, Ben-David further teaches the limitation wherein sensing the condition indicative of bradycardia comprises sensing the condition indicative of bradycardia based on at least one of abnormal sinus rhythm and heart rate falling below a minimum threshold (e.g. paragraphs [0010, 0113, 0138, 0287-0303, 1071, 1080] state that the method include storing a threshold heart rate and compare a sensed heart rate to the threshold heart rate to monitor patient susceptible to bradycardia). 
Referring to claims 7-8 and 18-19, Ben-David further teaches the limitation wherein the duty cycle is in a range of 2% to 89%, or in the preferred range of 4% to 36% (e.g. paragraph [1167] states that the duty cycle may be from 5% to 40%). 
Referring to claims 15-16, Ben-David discloses the limitation wherein the pulsed electrical signal comprises a signal ramp-down time and a signal ramp-up time (e.g. paragraphs [1224-1227] states that the commencement of each “on” period comprise a ramps up of PPT of successive burst, and the conclusion of each “on” period comprise a ramp down of PPT of successive bursts). 
Referring to claim 17, Ben-David discloses the limitation wherein the pulsed electrical signal propagate in both an efferent and afferent direction (e.g. paragraphs [1131-1132, 1140-1142]). 
Response to Arguments
Applicant's arguments filed 10/26/2020 have been fully considered but they are not persuasive. 
Regarding the Examiner’s rejection of claims 1, 9, and 20 under 35 U.S.C. 103(a) as unpatentable over Ben-David in view of Ternes, the applicant argues that the cited reference fails to disclose all the features of the claimed invention, specifically the limitations upon sensing a condition indicative of a continued absence of bradycardia, gradually increasing the duty cycle of the dose in response to determining, based on the monitored patient’s physiology, that there is a normal sinus rhythm. Ben-David discloses a method for sensing a condition indicative of a continued absence of bradycardia (paragraph [00168] states that the step of applying current includes detecting normal sinus rhythm of .   

    PNG
    media_image1.png
    251
    550
    media_image1.png
    Greyscale

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH DUC GIA PHAM whose telephone number is (571)270-1789.  The examiner can normally be reached on 11:00 am - 7:00 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MINH DUC G PHAM/Examiner, Art Unit 3792        

   /MALLIKA D FAIRCHILD/   Primary Examiner, Art Unit 3792